CLAY, Commissioner.
In this workmen’s compensation case the Board awarded the employee temporary total disability benefits, finding that he suffered no permanent disability. This award was reversed by the circuit court on the ground that the findings were contrary to the weight of the evidence, and the Board was directed to make an award for permanent partial disability.
There was ample substantial evidence, including medical testimony, to support the findings of the Board. Under such circumstances, as provided by KRS 342.285, the award is conclusive. Homer Brown Coal Co. v. Mays, Ky., 307 S.W.2d 934.
The judgment is reversed with directions to enter a judgment confirming the award.